DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, lines 4-5, it appears the phrase “an electrical component” should be changed to -- a first electrical component -- to provide better clarification since a second electrical component is claimed in claim 16.  In claim 6, it appears the phrase “a membrane” should be changed to -- a first membrane -- to provide better clarification since a second membrane is claimed in claim 15.  In line 14, it appears the phrase “an electrical connector” should be changed to -- a first electrical connector -- to provide better clarification since a second electrical connector is claimed in claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent Number 10,809,139 (Walsh et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and limitations in claims 1,4,8,13-16 of the Instant application are claimed in the Walsh et al. patent.  At the same time, claims 2,5-6,9 of the Instant application are claimed as apparatus claims in the Walsh et al. patent.  Furthermore, the claimed features in claims 3,7,10-12,17-20 of the Instant application are not claimed in the Walsh et al. patent; however, these features are disclosed in the specification of Walsh et al.  Therefore, the claims in the Instant application are not patentably distinct from the Walsh et al. patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 13-14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 5,581,028 (Barth et al.).
With regards to claim 1, Barth et al. discloses a fluid property sensor comprising, as illustrated in Figures 1-9, method for making a sensor assembly (e.g. the system as illustrated in Figure 9) for use in a fluid flow application (column 2, lines 25-28) comprising growing an epitaxial layer 192,214 on a first side of a substrate 12,212 wherein forming the epitaxial layer comprises selectively implanting a dopant atom to form an electrical component 194 (e.g. left piezoresistive element in Figure 9) sensitive to a strain in the epitaxial layer; forming a membrane 192 on the epitaxial layer such that the membrane having a thickness selected so that a pressure difference between opposite sides of the membrane induces the strain in the epitaxial layer (column 6, lines 36-47); forming a fluid passage 196 (e.g. channel) through the membrane; attaching an inlet fitting 170 (e.g. labeled “inlet” in Figure 9) on the first side (e.g. top side of substrate in Figure 9) of the substrate to form an inlet chamber 172 on a first side (e.g. top side) of the membrane; attaching an outlet fitting  180 (e.g. labeled “outlet” in Figure 9) to a second side (e.g. bottom side of substrate in Figure 9) of the substrate to form an outlet chamber 182 on a second side (e.g. bottom side) of the membrane; bonding an electrical connector (e.g. contact pads; column 6, lines 35-37) to the electrical component.  (See, column 3, line 37 to column 8, line 3).
With regards to claim 2, Barth et al. further discloses the electrical component 194 is formed as one or more piezo-resistor elements.  (See, column 3, lines 35-46).
With regards to claim 3, Barth et al. further discloses the electrical component 194 is disposed on the first side of the membrane within the inlet chamber (as observed in Figure 9).
With regards to claim 4, Barth et al. further discloses forming a temperature sensing component 194 (e.g. right piezoresistive element in Figure 9) on the first side of the substrate.  (See, column 1, lines 32-38; column 7, lines 55-61; as observed in Figure 9).
With regards to claim 5, Barth et al. further discloses the temperature sensing component 194 is formed in the epitaxial layer.  (See, column 1, lines 32-38; column 7, lines 55-61; observed in Figure 9).
With regards to claim 6, Barth et al. further discloses forming a second electrical connector (e.g. contact pads; column 6, lines 35-37) on the first side of the substrate such that the second electrical connector connected to the temperature sensing component.
With regards to claim 7, Barth et al. further discloses the membrane 192 is formed by a deep silicon etch from the second side of the substrate.  (See, column 3, lines 45-51; column 4, lines 29-30).
With regards to claim 13, Barth et al. further discloses depositing a metallization layer 178,116,216,222 (e.g. solder beds and non-corrosive metal ring) and a passivation layer 218 (e.g. insulative coating like silicon nitride) over the membrane to form electrical contacts to the electrical component.  (As observed in Figures 5K,9).
With regards to claim 14, Barth et al. further discloses depositing a passivation layer 226,116 on the substrate and etching the passivation layer in the substrate 12,212.  (As observed in Figures 5K,9).
With regards to claim 18, Barth et al. further discloses forming a passivation layer 218 (e.g. silicon nitride) on the first side of the substrate to isolate the electrical component from fluid in the inlet chamber.  (See, Figures 2,5K,9),
With regards to claim 19, Barth et al. further discloses the inlet and outlet fittings 170,180 are attached to the first and second sides of the substrate through adhesive portions 178.  (See, as observed in Figure 9).
With regards to claim 20, Barth et al. further discloses packaging the sensor assembly in a housing (e.g. inherently positioned within a structure housing for fluid flow application).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,581,028 (Barth et al.) in view of U.S. Patent Application Publication 2019/0127219 (Bengali et a.).
With regards to claims 8-9, Barth et al. does not disclose depositing a metallization layer to a selected area of the substrate to form a conductivity sensor such that the metallization layer is formed as one or more electrodes on the second side of the substrate within the outlet chamber.
Bengali et al. discloses a microfluidic device comprising, as illustrated in Figures 1-20, a substrate 222; an inlet chamber 204; an outlet chamber 206; a fluid channel 208; depositing a metallization layer 216 to a selected area of the substrate to form a conductivity sensor such that the metallization layer is formed as one or more electrodes on the second side of the substrate within the outlet chamber.  (See, paragraphs [0023] to [0104]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing depositing a metallization layer to a selected area of the substrate to form a conductivity sensor such that the metallization layer is formed as one or more electrodes on the second side of the substrate within the outlet chamber as suggested by Bengali et al. to the system of Barth et al. to have the ability to measure changes in the electric field when fluid flows across the electrodes.  (See, paragraph [0038] of Bengali et al.).
With regards to claims 10-12, Barth et al. does not disclose depositing a metallization layer to a selected area of the substrate to form a capacitance sensor such that the metallization layer is formed as one or more electrodes on a sidewall of the substrate within the outlet chamber wherein the sidewall disposed between the first and second sides of the substrate; depositing a passivation layer over the metallization layer such that the passivation layer separating the metallization layer from fluid in the outlet chamber.
Bengali et al. discloses a microfluidic device comprising, as illustrated in Figures 1-20, a substrate 222; an inlet chamber 204; an outlet chamber 206; a fluid channel 208; depositing a metallization layer 216 to a selected area of the substrate to form a capacitance sensor such that the metallization layer is formed as one or more electrodes on a sidewall of the substrate within the outlet chamber wherein the sidewall disposed between the first and second sides of the substrate (Figures 2B-2C,3); depositing a passivation layer (e.g. not labeled but as observed in Figure 2C) over the metallization layer such that the passivation layer separating the metallization layer from fluid in the outlet chamber.  (See, paragraphs [0023] to [0104]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing depositing a metallization layer to a selected area of the substrate to form a capacitance sensor; the metallization layer is formed as one or more electrodes on a sidewall of the substrate within the outlet chamber wherein the sidewall disposed between the first and second sides of the substrate; depositing a passivation layer over the metallization layer such that the passivation layer separating the metallization layer from fluid in the outlet chamber as suggested by Bengali et al. to the system of Barth et al. to have the ability to measure changes in the electric field when fluid flows across the electrodes.  (See, paragraph [0038] of Bengali et al.).
With regards to claims 15-17, Barth et al. does not disclose forming a second membrane on the first side of the substrate outside of the inlet chamber such that the second membrane separating an atmospheric pressure from the outlet chamber; forming a second electrical component on the second membrane to measure a fluid pressure from a strain in the second membrane; forming a second electrical connector on the first side of the substrate, the second electrical connector connected to the second electrical component.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a second membrane, a second electrical component and a second electrical connector, as presently claimed, to duplicate parts for multiplied effect without departing from the scope of the invention (NOTE:  St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Chappel and Ikeda, discloses differential pressure fluid property sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861